 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDdonees to believe that it was given to influence their vote, is conductwhich interferes with employee free choice and is a ground for settingaside the election.We believe that the gifts made by the Employerherein constituted such conduct and are therefore a basis for settingaside the election.Accordingly, we shall direct the Regional Director to open and countthe ballots of Truelove, Lee, Aven, Miller, and Walsh, and to preparea revised tally of ballots. In the event that the results according to therevised tally indicate that a majority has not voted for the Petitioner,we shall direct the Regional Director to set aside the election and tohold a new election.[The Board directed that the Regional Director for the Twenty-sixth Region shall, within 10 days from the date of this SupplementalDecision and Direction, open and count the ballots of John E. True-love, Earnest Lee, Jr., John R. Aven, Willie B. Miller, and Henry R.Walsh, and serve upon the parties a revised tally of ballots, includingtherein the count of said challenged ballots and issue a certification tothe Petitioner if it receives a majority of the votes cast.][The Board further directed that, if the Petitioner has not receiveda majority of the votes cast, the Regional Director shall set aside theelection and conduct a second election among the employees in the unitfound appropriate, as early as possible, but not later than 30 days fromthe date on which the election was set aside.]MoundCity YellowCab CompanyandTaxicab Drivers Inde-pendent Union of Greater St. Louis, Petitioner.CaseNo.14-RC-3908.July 28, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Thomas W.Seeler, 'hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are affirmed.Pursuant to Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers herein to a three-member panel[Members Leedom, Fanning, and Brown].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'1The Employer and Petitioner admit the Board's jurisdictionHowever, Local UnionNo 405, affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called Local 405, declined to concede jurisdictionAsthe record shows that the Employer annually does a gross volume of business in excessof $500,000, and makes purchases indirectly from out of Statein excessof $50,000132 NLRB No. 36.I MOUND CITY YELLOW CAB COMPANY4852.At the hearing, Local 405 was.allowed to intervene on the basisof a contract interest.Both the Employer and Local 405 refused toadmit that Petitioner is a labor organization. In turn, the Petitionerrefused to stipulate that Local 405 is also a labor organization.Therecord shows that both Petitioner and Local 405 admit employees tomembership and exist for the purpose of dealing with employers con-cerning wages, hours, and conditions of employment, and each is there-fore a labor organization as defined in the Act .23.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning, of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all the Employer'staxicab drivers located in St. Louis, Missouri.The Employer con-tends that the drivers are independent contractors and not employeeswithin the meaning of the Act.The Employer is engaged in the taxi business in St. Louis, Missouri,under the name of Yellow Cab. It owns 40 cabs which it rents to135 driver-renters; it has contracts with 90 driver-owners of YellowCabs.All cabs whether owned or rented are operated under the Em-ployer's franchise, are painted a distinctive color, and carry the name"Yellow Cab."The driver-owners own their cabs and pay the Em-ployer a fee for liability insurance, radio equipment, dispatchingservice, and use of the Employer's franchise.Driver-renters pay adaily fee for the same services.All drivers are furnished a copy ofan "Operational Manual for Drivers" with which they must becomefamiliar.The manual prescribes that uniform caps must be worn,requires that drivers must report for duty 10 minutes in advance ofstarting time, prescribes the method of operating the taxicab, andvarious other rules.The manual prohibits smoking, drinking intoxi-cants, and placing bets. In addition to the foregoing, the Employerprescribes the rates to be charged passengers, requires that, except inemergencies, gasoline be purchased from it; requires that when a taxi-cab answers a radio dispatch call it accept the job assignment, re-quires that drivers work no more than a 12-hour shift, and at least 2Sundays per month. The Employer prescribes that no cab may betaken more than 25 miles from the city of St. Louis, maintains inspec-tors to enforce safety rules and to inspect cabs for cleanliness, and sellsadvertising which must be carried on all cabs whether or not they areprivately owned. It may discipline either driver-owners or driver-renters for violations of these rules.However, it does not make socialsecurity or income tax deductions.annually, we find thatit is engagedin commerce and that it will effectuate the policiesof the Act to assertjurisdiction herein.Carolina Supplies and CementCo.,122 NLRB 88,footnote 5'Sabine Towing Company,Inc,126 NLRB 61. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has frequently held that in determining the status ofpersons alleged to be independent contractors, the Act requires theapplication of th,; "right of control" test.'Where the person forwhom the services are performed retains the right to control themanner and means by which the result is to be accomplished the rela-tionship is one of employment, and where control is reserved only asto the result sought the relationship is that of independent contractor.On the basis of the entire record it is clear that both the driver-ownersand driver-renters do not possess the independence of action as to themanner and means of accomplishing their work which is an essentialcharacteristic of an independent contractor.Accordingly, we find thedriver-owners and driver-renters are employees within the meaningof Section 2(3) of the Act,4 and we find that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act:All drivers of taxicabs at the Employer's St. Louis, Missouri, placeof business, excluding all other employees, office clerical employees,guards, watchmen, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]3Albert Lea Cooperative Creamery Association,119 NLRB 817,and cases cited infootnote 18.4 See,Albert Lea Cooperative Creamery Association, supra; Nu-Car Carriers,Inc,88NLRB 75.Brown and Root, Inc., Wunderlich Contracting Company, PeterKiewit Sons Company, Winston Bros.Company, David G.Gordon,Condon-Cunningham Co., Morrison-Knudson Com-pany, Inc., J. C. Maguire&Company, and Chas. H. TompkinsCo.,doing business as joint venturers under the names ofOzark Dam Constructors and Flippin Materials Co.andFortSmith,Little Rock&Springfield Joint Council,A.F.L.CaseNo. 26-CA-111.1 July 31, 1961SUPPLEMENTAL DECISION AND ORDEROn June 27, 1952, the Board issued a Decision and Order in theabove-entitled case, finding that Respondents had discriminatedagainst certain named employees in violation of Section 8 (a) (1)and (3) of the Act? Thereafter, the Board's Order was enforced-inpart by the United States Court of Appeals for the Eighth Circuit,and a decree was entered on September 18, 1953, against Respondentsdoing business as joint venturers under the name of Ozark Dam Con-'Formerly Case No 32-CA-111.2 99 NLRB 1031.On August 15, 1952, the Board issued an Order Correcting Decisionand Order,hereinafter attached as Appendix A.132 NLRB No. 38.